PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/467,469
Filing Date: 23 Mar 2017
Appellant(s): Haghdoost et al.



__________________
Christopher R. Rhodes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, claim 13 depends on cancelled claim 11 and therefore it is unclear what the dependency of claim 13 is.  For purposes of examination, claim 13 will depend on claim 1. 

Claim Rejections - 35 USC § 102

Claim(s) 1-4, 7, 8, 10, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facchini et al. (US 2010/0304179).
Regarding claim 1, Facchini et al. disclose a method of electrodepositing a metallic material (title), the method comprising:
Degreasing a surface of a steel substrate using an alcohol solvent wipe [0157]-[0158] (= washing the metal substrate without any chemical pre-treatment or physical pre-treatment of the 
Electroplating cobalt having a microstructure with a plurality of individual cobalt microstructures [0066], [0157] (i.e. the cobalt forms a microstructure pattern with individual peaks; see Figures 3b, 5b, etc.) (= electrodepositing a textured coating on the washed metal substrate to provide microstructures on the washed metal substrate, wherein the microstructures comprise at least one metal or metallic compound and a plurality of individual microstructures); and
Applying a polymeric top coat [0156] (= depositing the polymeric surface coating on the electrodeposited, textured coating).  Regarding the claimed pull-off strength, Facchini et al. do not specifically address the claim limitation “pull-off strength adhesion…is at least 200 psi…” however this is considered to be an intrinsic property resulting from following the method steps taught by the reference, which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  In regards to the washing step, the Examiner acknowledges the additional pre-treatment steps of Facchini et al., however, the current claim language does not exclude additional pre-treatment steps.  The solvent wipe with alcohol for example of Facchini et al. reads on the instant washing step. Given the current claim language, the chemical pre-treatment and physical pre-treatment are associated with the washing of the metal substrate.  
Regarding claim 2, Facchini et al. disclose applying hydrophobic polymer coating for example [0162] (= polymeric repellent).  
Regarding claim 3, Facchini et al. disclose applying hydrophobic polymer coatings [0162].  Facchini et al. identify fluorine containing polymers as hydrophobic material [0029].  
Regarding claims 4 and 13, Facchini et al. disclose the substrate comprising carbon steel [0117].  
Regarding claim 7, Facchini et al. disclose applying the materials to external surfaces [0048].  
Regarding claim 8, Facchini et al. disclose the article as a free-standing article [0030] including coating the inner or outer surface of complex parts [0040].  
Regarding claim 10, Facchini et al. disclose heat treatment of the article [0038], [0162], and [0171], etc. Regarding the claimed “permit infusion” and a surface roughness, this is considered to be an intrinsic property resulting from following the method steps taught by the reference, which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise. 
Regarding claim 14, Facchini et al. disclose the cobalt microstructure comprising nickel [0170]-[0171].   
Regarding claim 15, Facchini et al. disclose applying hydrophobic polymer coatings [0162].  Facchini et al. identify fluorine containing polymers as hydrophobic material [0029].  
Regarding claim 17, the instant specification indicates that steel, steel alloys are non-anodizable [040].  Facchini et al. disclose the substrate as carbon steel [0117].  
Regarding claim 18, Facchini et al. disclose the cobalt microstructure including a ceramic [0147] or metal (e.g. nickel) [0170]-[0171].  

Claim Rejections - 35 USC § 103
Claims 5, 6 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (US 2010/0304179) in view of Furman et al. (US 2015/0056282).
Regarding claims 5, 6 and 62, Facchini et al. disclose the claimed invention as applied above.  Facchini et al. disclose the microstructure including nickel [0170]-[0171].  The instant specification indicates that steel, steel alloys are non-anodizable [040].  Facchini et al. disclose the substrate as carbon steel [0117].  Facchini et al. disclose the microstructure including the structure depicted in Figures 3B, 5B, etc.  The approximate length of the microstructure is below 30 microns.  
Facchini et al. do not disclose the polymeric surface coating comprising one or more metals.  
Furman et al. disclose depositing SrF2 nanoparticle/polymer coating on a metallic substrate to produce a hydrophobic coating (abstract), [0008].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a polymer coating comprising SrF2 nanoparticles because the nanoparticles act as medicaments for specific biomedical purposes [0007].  This teaching aligns with Facchini et al.’s article directed towards medical applications [0034].  
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (US 2010/0304179).
Regarding claim 9, the mere duplication of the cobalt microstructure of Facchini et al. has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04VI B).   
Regarding claim 20, Facchini et al. disclose the use of top coats, therefore applying one or more top coats would have been obvious in view of the teachings of Facchini et al. [0156].  The mere duplication of a top coat has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04VI B).   
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (US 2010/0304179), in view of Furman et al. (US 2015/0056282) and in view of Eni et al. (“Nano-Micro Characterization of NiCoCrAl Coating on Carbon Steel Substrate”, Advanced Materials, 896, pp. 586-590, 2014).
Regarding claim 61, Facchini et al. disclose the claimed invention as applied above.  Facchini et al. disclose the microstructure including nickel [0170]-[0171].  
Facchini et al. do not disclose the polymeric surface coating comprising one or more metals.  
Furman et al. disclose depositing SrF2 nanoparticle/polymer coating on a metallic substrate to produce a hydrophobic coating (abstract), [0008].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a polymer coating comprising SrF2 nanoparticles because the nanoparticles of Furman et al. act as medicaments for specific biomedical purposes 
Facchini et al. disclose various alloy compositions (e.g. CoNi) [0171], however, Facchini et al. fail to disclose an alloy composition comprising chromium. 
Eni discloses electrodepositing NiCoCrAl coating on carbon steel (title) to improve corrosion resistance and oxidation resistance (abstract). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to produce a method comprising an alloy of nickel, cobalt and chromium because Eni teaches an alloy composition such as NiCoCrAl improves corrosion and oxidation resistance.  The alloy compositions of Eni align with the subject matter of Facchini et al. [0171].  

(2) Response to Argument
On page 10 of the Brief, the Appellant disagrees that claim 4 is indefinite in regards to the term “substrate”.  
Claim 4 is objected to in the Final Office action dated 5 June 2021 (page 2).  The objection indicates that the term “substrate” may be more appropriately written as “metal substrate” to align with the previously presented references to metal substrate in the claims.  The objection does not indicate that the term is indefinite. 
On page 10 of the Brief, the Appellant acknowledges the dependency indefiniteness of claim 13.  
It appears that there is agreement that claim 13 should depend on claim 1. 
On pages 11-12 of the Brief, the argument states that Facchini et al. do not disclose the claimed pull-off strength adhesion of the deposited polymeric surface coating is at least 200 psi as tested by ASTM-D4541-09 and therefore Facchini et al. do not anticipate the claim.  
The Examiner respectfully disagrees with this analysis.  Instant claim 1 includes a method comprising a washing step, an electrodepositing step to provide microstructures comprising at least one metal or metallic compound and a plurality of individual microstructures and a deposition step of depositing a polymeric surface coating.  All of these method steps (i.e. washing, electrodepositing, depositing) including the claimed materials (i.e. metal substrate, microstructures comprising at least one metal, polymeric coating) are disclosed in Facchini et al.  No claimed method step or claimed material is lacking from the disclosure of Facchini et al. 
A pull-off strength is directed towards a resulting property of the polymeric surface coating and the underlying textured coating.  The resulting property is considered to be an intrinsic property resulting from following the method steps as taught by Facchini et al., which meet the instantly claimed method steps and materials.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to appellant to demonstrate otherwise.  As a practical matter, the Patent Office is not 
On page 12 of the Brief, the argument states that the combined art, in reference to claim 61, is not focused on selecting or using an underlying electrodeposited, textured coating to enhance peel strength of a polymeric surface coating and therefore does not disclose the claimed invention. 
The Examiner respectfully disagrees with this analysis.  Facchini et al. disclose a textured electroplated coating including metal microstructures.  This process is the same process as instantly claimed.  The prior art does not need to have the same mindset (i.e. focusing on selecting) in order to anticipate the claimed invention.          
It is further noted that the instant specification indicates that the electroplated textured surface provides the enhanced adhesion and thus the claimed pull-off strength to the polymeric coating. The specification states that the adhesion or pull-off strength is higher when the textured coating is present compared to the pull-off strength of the surface coating being disposed on a substrate not having the same textured coating.  The instant specification indicates that the electroplated textured surface is inclusive of microstructures having an average diameter of 15 microns or less [029].  Facchini et al. disclose an electroplated textured surface having microstructures with diameters ranging from 10-50 microns [0050].  The 
                                                                                                                                                                                                
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Stefanie S Wittenberg/                                                                                                                                                                                                    
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.